UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1690


ABEBE GEBREMICHAEL TOLESA,

                Petitioner,

           v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   September 25, 2009                 Decided:   December 3, 2009


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


ARGUED: Jason Alexander Dzubow, MENSAH, SHOEMAKER & DZUBOW,
PLLC, Washington, D.C., for Petitioner.       Ada Elsie Bosque,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.   ON BRIEF: Gregory G. Katsas, Assistant Attorney
General, Civil Division, William C. Peachey, Assistant Director,
Office of Immigration Litigation, Mona Maria Yousif, Civil
Division, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Abebe   Gebremichael     Tolesa      petitions      this   court   for

review of an order by the Board of Immigration Appeals (BIA)

dismissing         his   appeal   from     the      Immigration      Judge’s     (IJ’s)

decision denying his application for asylum. *                   Tolesa argues that

the BIA erroneously upheld the IJ’s determination that Tolesa

had failed both to provide corroborating evidence in support of

his asylum claim and to demonstrate that he had a well-founded

fear of future persecution.              We deny the petition because it was

not an abuse of discretion for the IJ to conclude that Tolesa

had    failed       to   demonstrate      a       well-founded    fear      of   future

persecution.

                                           I.

                                           A.

                 Tolesa is a native and citizen of Ethiopia who belongs

to the Oromo ethnic group.                Since 1988 he has served in the

Ethiopian military, currently holding the rank of captain.                           In

1991       the   present   government      of      Ethiopia   came    to    power   and

initially imprisoned Tolesa along with other officers who served

the previous regime.              While he was later released back into


       *
        While Tolesa also pursued claims before the IJ for
withholding of removal and withholding pursuant to the United
Nations Convention Against Torture (CAT), he does not petition
this court to review the BIA’s dismissal regarding those claims.



                                              2
military service, Tolesa was watched with suspicion because the

new government, comprised largely of ethnic Tigreans, distrusted

Oromos.        Eventually, however, Tolesa obtained the government’s

trust and came to lead a prosperous life as a military trainer.

               At    some    point      Tolesa      began    to    support     a     political

opposition party called the Coalition for Unity and Democracy

(CUD).         Because the Ethiopian military prohibits its members

from participating in political activities, Tolesa attests that,

while     in     Ethiopia,       he     expressed       his       support      for    CUD    in

“clandestine and discreet ways.”                       J.A. 256.         Tolesa testified

that he formed a “cell” along with three other officers, Major

Gidey, Captain Melaku, and Captain Abera.                             Id. at 153.            He

further testified that, in addition to encouraging support among

other members of the military through this cell, he discussed

CUD with his family and friends.

               In early 2005 Ethiopia conducted a highly contested

election, which culminated in the government announcing that it

had     retained      power.           CUD    loudly    denounced        the    results      as

fraudulent          and   launched       multiple       protests.           There      was    a

crackdown, and the brutal treatment of CUD supporters and of the

press was widely reported.                   Tolesa had been sent for training in

the United States shortly before the election and therefore did

not   participate           in   the    protests.           From   the    United       States,

however, he learned that several members of his cell had been

                                                3
discovered.                Major Gidey was caught watching a CUD video and

required to relocate, allegedly to deprive him of needed medical

resources.            Gidey died soon after his relocation.                       Captain Abera

was also discovered and consequently reassigned and mistreated.

To     the    best          of      Tolesa’s         knowledge,       Captain     Melaku’s          CUD

association remains unknown to the Ethiopian government.

                  Tolesa testified that the government first learned of

his own CUD activities in late October 2005 while he was still

in the United States.                     The police had spoken to his brother and

wife about his CUD activities and made various threats.                                        Based

on     the    treatment             of    his     colleagues,        Tolesa      concluded      that

returning         to       Ethiopia       in    March      2006    when    his   training      ended

would subject him to persecution and maybe even death.                                       When he

failed       to       return     home      after      his    training      ended,      the    police

issued a summons demanding his presence for questioning.                                        When

he     failed         to    respond,        the      police       issued    a    second      summons

demanding         that       his     wife       report      for    questioning.         The    first

summons contains the following statement:                              “It is known that the

duty     of       a    member        of     the      armed        forces   is    to    guard     the

constitution and defend the territorial integrity of his country

and     [that]         he      is    not        to   get     involved      in    any      political

activities.”               J.A. 407.        The summons cites Tolesa’s violation of

the “foregoing principle” as the reason for its issuance.                                     Id.



                                                      4
               In addition to his own testimony, Tolesa provided the

testimony of another member of the Ethiopian military, Assesa

Ambo, who was also in the United States for training and who is

also    currently     seeking      asylum.       Ambo       generally     corroborated

Tolesa’s    account    of    the    treatment        of   CUD    supporters       and   the

threat of persecution if he and Tolesa returned.                              Among the

documentary evidence Tolesa provided to corroborate his account

were:      (1)    signed     letters     from    his      wife     attesting      to    the

Ethiopian      government’s     knowledge       of    his    CUD      association,      the

“serious       retaliatory    measure[s],”       J.A.       393,      including    death,

that awaited him should he return, and the threats made to her

by the Ethiopian police; (2) the two summonses issued by the

Ethiopian government; and (3) various background materials from

the U.S. State Department, Human Rights Watch, and the press

documenting the persecution of CUD supporters in Ethiopia.

                                          B.

               The IJ found Tolesa “generally credible.”                       J.A. 82.

“His    testimony     was     detailed,        plausible,        in    most   accounts,

internally consistent and generally consistent with the asylum

application and his statement, as well as with the statement of

his    other    witnesses.”        Id.   at    82-83.        Nevertheless,        the    IJ

rejected Tolesa’s application on two grounds:                          (1) Tolesa had

failed to carry his burden of proof because he had produced



                                          5
insufficient corroborating evidence; and (2) he had failed to

establish a well-founded fear of persecution.

               With regard to Tolesa’s alleged fear of persecution,

the    IJ    found      that       it     was    not    clear    that        Tolesa    feared

persecution as much as prosecution.                       Citing the summons issued

to Tolesa, the IJ found it was “not clear whether the government

wants to talk to [Tolesa] because of his work on behalf of the

CUD    or   because     he     simply      violated      the    rules      or    restrictions

against     political        activity       or    involvement        for    any    reason    by

members     of    the     active        duty     military.”          J.A.    86.      If    the

Ethiopian government sought to punish Tolesa under regulations

forbidding the military from engaging in political activity --

whether it be for the opposition or for the government -- the

punishment        would      not     be    persecution         but    prosecution       under

legitimate criminal or military rules.

               After    denying         Tolesa’s       asylum    application,         the    IJ

summarily        dismissed      Tolesa’s         application         for    withholding      of

removal and CAT claim because the burden for asylum was less

than    that     for    withholding         of    removal      and    because      there    was

insufficient       evidence         “to    establish     even    a     reasonable      chance

that     [Tolesa]       will       face    torture      should       he     be    removed    to

Ethiopia.”        Id. at 88.            The BIA summarily affirmed in a brief,

three-paragraph decision, adopting the IJ’s rationale on every

claim.      Tolesa next filed this petition for review.

                                                 6
                                         II.

            The BIA’s decision is a final order of removal.                             While

ordinarily we review only the decision of the BIA, when the BIA

adopts the reasoning of the IJ and summarily affirms, we review

the IJ’s decision.            Gandarillas-Zambrana v. BIA, 44 F.3d 1251,

1255 (4th Cir. 1995).           We review the IJ’s findings of fact under

the substantial evidence rule, and we must treat these findings

as   conclusive     unless      “any    reasonable          adjudicator        would      be

compelled    to    conclude      to    the        contrary.”         Abdel-Rahman         v.

Gonzales,    493     F.3d      444,    448        (4th     Cir.     2007);     8     U.S.C.

§ 1252(b)(4)(B).         We review all legal issues de novo.                        Abdel-

Rahman,   493     F.3d   at    449.     The       final    administrative          decision

concerning removal, however, will not be disturbed unless we

determine that it is “manifestly contrary to law and an abuse of

discretion.”       Naizgi v. Gonzales, 455 F.3d 484, 487 (4th Cir.

2006); 8 U.S.C. § 1252(b)(4)(D).

            Although      the     IJ    reached           his     conclusion       on     two

alternate grounds, we affirm on only one:                       that Tolesa failed to

establish   a     well-founded        fear       of   future      persecution.          “The

Attorney General has the discretion to grant asylum to an alien

who successfully demonstrates that he qualifies as a refugee.”

Lin-Jian v. Gonzales, 489 F.3d 182, 187 (4th Cir. 2007).                                  An

applicant qualifies as a refugee if he demonstrates that he has

suffered from past persecution, or has a well-founded fear of

                                             7
future persecution, on account of race, religion, nationality,

membership in a particular social group, or political opinion.

8   U.S.C.    §       1101(a)(42)(A);       8    C.F.R.       §    1208.13(b).       To

demonstrate       a    well-founded       fear     of   future      persecution,    the

applicant must show both that he is “subjectively afraid and

that the fear is objectively well-founded.”                        Lin-Jian, 489 F.3d

at 188.    For the fear to be objectively well founded, there must

be “a reasonable possibility of suffering such persecution if

[the   applicant]       were    to   return”     to     his   country.      8    C.F.R.

§ 1208.13(b)(2)(i).            The testimony of the applicant is almost

always critical to determining whether asylum is appropriate and

“if credible, may be sufficient to sustain the burden of proof

without    corroboration.”            8     C.F.R.      §   1208.13(a);     8     U.S.C.

§ 1158(b)(1)(B)(ii).            However, while a finding of credibility

will likely be sufficient to establish that the applicant is

subjectively afraid of persecution, it will not necessarily be

sufficient    to      establish      that    his     fear     is    objectively    well

founded.     See Najjar v. Ashcroft, 257 F.3d 1262, 1289 (11th Cir.

2001).

             Although the IJ’s reasoning is not explicit, we take

his conclusion concerning Tolesa’s alleged fear of persecution

to rest on the objective component of the statute.                       The IJ found

Tolesa credible, implying that the IJ believed Tolesa when he

testified that he feared severe retribution from the Ethiopian

                                            8
government on account of his political opinions.                              Moreover, the

IJ’s   focus     on     the    summons          and     the    purpose       for    which   the

Ethiopian government sought his return suggest that the IJ was

assessing whether Tolesa’s belief was objectively well founded.

           Central to the IJ’s assessment was the statement in

the    summons     that       the     Ethiopian              government      restricts      the

political speech of its military personnel.                                The IJ took this

statement to be evidence of a regulation prohibiting political

speech in the military.               The IJ reasoned that even if such a

rule was problematic, its presence, without additional evidence,

weighed    against        a        persecutory           motive       by     the     Ethiopian

government.           Indeed,       the         IJ     held    that    “even       given    the

persecution and mistreatment of some activists of the CUD in

Ethiopia in recent years,” it was “too speculative” to conclude

that   Tolesa     was    being       summoned          for     persecution.          J.A.   86.

Tolesa had simply failed to carry his burden of demonstrating

that the punishment awaiting him was on account of dissident

political speech rather than violation of a neutral military

regulation.

           Tolesa argues in response that the military regulation

in question was not, in fact, neutrally applied.                                   Persecution

can    still     occur     under          the        guise    of   prosecution        if    the

prosecutor’s      motive       is    to    target        protected     conduct.         Abdel-

Rahman,   493     F.3d        at    452     (“where          the   motive     underlying      a

                                                 9
purported prosecution is illegitimate, such prosecution is more

aptly called persecution”).                 In support of this argument Tolesa

testified that the requirement that army officers “not openly

give [themselves] to a political group” in fact meant that they

“were allowed only to give [themselves] to the government” and

not to any opposition group.                    J.A. 152.         He further testified

that if he returned to Ethiopia, “the Ethiopian government will

kill    me     because      of     my    political     opinion”         rather   than    the

violation      of     a   military       regulation.        Id.    at    163.      Finally,

Tolesa argues that the government’s transfer of Major Gidey when

it knew of his medical problems is evidence of persecution and

not merely prosecution for violation of a regulation.

               Given the record, we cannot conclude that the IJ’s

rejection of Tolesa’s argument was “manifestly contrary to law

and an abuse of discretion.”                   Except for the evidence concerning

the     Ethiopian         government’s         general      hostility       towards      CUD

supporters, Tolesa’s evidence is entirely consistent with the

government       having      a     legitimate        prosecutorial        motive.        The

summons states its purpose in neutral terms, purporting to seek

his presence for violation of a military regulation.                               Even if

the Ethiopian government has applied such a regulation to punish

CUD    supporters,         there    is    no    evidence    in     the    record    of   any

instances in which the Ethiopian government declined to apply it

to     their    own       supporters,      and      hence   no     evidence      that    the

                                               10
government does not apply the regulation neutrally.                              Moreover,

assuming        Major     Gidey    and       Captain    Abera     were    punished      for

violating the regulation, their transfers are minor punishments

compared with the death and torture that Tolesa claims await him

in Ethiopia.            Considering the nature of the offense, that is,

political activity in violation of a military regulation, the

punishment imposed on Gidey and Abera suggests a prosecutorial

motive rather than a persecutory one.

                Indeed,    the     only      evidence       Tolesa     offers    that   the

Ethiopian        government       has    a    persecutory       motive     here    is   his

belief, shared by his wife and fellow officer Ambo, that it has

such   a   motive.         While    a     finding      of   credibility     entails     the

conclusion that Tolesa testified truthfully, it does not entail

the conclusion that Tolesa’s belief is reasonable.                         Tolesa could

simply     be    wrong    in   believing        that    death    awaits    him    for   his

political        views.        Immigration          judges      must    regularly       make

judgments concerning not only the credibility of an applicant

but also the existence of an objectively reasonable basis for an

applicant’s honestly held beliefs.                   Here, the IJ appears to have

ultimately found that there was insufficient evidence to support

an objectively reasonable basis for Tolesa’s specific belief.

Without such a basis, the IJ could not conclude that there was a

reasonable possibility that Tolesa would suffer persecution in

Ethiopia.        In light of the record as a whole, we cannot hold

                                               11
that the IJ’s conclusion was manifestly contrary to law or an

abuse of discretion.

                             * * *

          For the reasons stated, we deny Tolesa’s petition for

review.

                                                PETITION DENIED




                              12